DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
Withdrawn Rejection
The 35 U.S.C. §102 rejection of claims 1-7 as over Steffier (US 2005/0181192), made of record in the office action mailed 05/27/2020, page 2 has been withdrawn due to Applicant’s arguments in the response filed on 09/28/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur et al. (US 2016/0107940) in view of Steffier (US 2005/0181192).
Regarding claims 1-3, 5, 7 Lazur discloses a ceramic matrix composite may include the steps of forming a network of fibers and depositing a matrix material having a first component and a second component on the network of fibers (para 0007). The method includes a first interface layer and a second interface layer on the fiber network before depositing the matrix material (para 0012). The first interface layer includes boron doped silicon carbide and the second interface layer may include silicon doped boron nitride (para 0012). 
However, Lazur fails to disclose the first interface layer and the second interface layer are nanolayer.
Whereas, Steffier discloses fiber-reinforced ceramic matrix composite material exhibiting increased matrix cracking strength and fracture toughness is produced by sequentially depositing a plurality of 5-500 nanometer-thick layers of a primary ceramic matrix material phase (corresponds to first interface coating and second interface coating) periodically separated by 1-100 nanometer-thick intermediate layers of a secondary matrix material phase onto the reinforcing fibers upon their consolidation (abstract). The plurality of nanolayers are arranged in a pattern (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the first interface layer of Lazur having a thickness of 5-500 nm as taught by Steffier and to form the second interface layer of Lazur having a thickness of 1-100 nm as taught by Steffier motivated by the desire to exhibit remarkable mechanical, tribological, thermal, and/or electrical properties (para 0011). 
Regarding claims 4, Lazur fails to disclose ceramic matrix composite further comprises a third interface coating and a fourth interface coating.
Whereas, Steffier discloses fiber-reinforced ceramic matrix composite material exhibiting increased matrix cracking strength and fracture toughness is produced by sequentially depositing a plurality of 5-500 nanometer-thick layers of a primary ceramic matrix material phase (corresponds to first interface coating and second interface coating) periodically separated by 1-100 nanometer-thick intermediate layers of a secondary matrix material phase onto the reinforcing fibers upon their consolidation (abstract). The plurality of nanolayers are arranged in a pattern (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include third and fourth interface coating nanolayer as taught by Steffier in the ceramic matrix composite of Lazur motivated by the desire to exhibit increase matrix cracking strength and fracture toughness. 
Regarding claim 6, Lazur fails to disclose plurality of nanolayers are arranged in a pattern.
Whereas, Steffier discloses fiber-reinforced ceramic matrix composite material exhibiting increased matrix cracking strength and fracture toughness is produced by sequentially depositing a plurality of 5-500 nanometer-thick layers of a primary ceramic matrix material phase (corresponds to first interface coating and second interface coating) periodically separated by 1-100 nanometer-thick intermediate layers of a secondary matrix material phase onto the reinforcing fibers upon their consolidation (abstract). The plurality of nanolayers are arranged in a pattern (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the interface nanolayers of Lazur in view of Steffier and arrange in a pattern as taught by Steffier motivated by the desire for end use application and appearance. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur et al. (US 2016/0107940) in view of Steffier (US 2005/0181192) as applied to claim 1, further in view of Inspektor (US 5948541).
Regarding claims 8-9, Lazur in view of Steffier fails to disclose that the composite is metal matrix composite and polymer matrix composite.
Whereas, Inspektor discloses coating scheme comprising a boron and nitrogen containing layer that satisfactorily adheres to a substrate is disclosed.  The satisfactorily adherent coating scheme comprises a base layer, a first intermediate layer, a second intermediate layer and the boron and nitrogen containing layer (abstract). The composite includes metal matrix composite, ceramic matrix composite, polymer matrix composite and combinations thereof (col. 7, lines 50-55). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the composite of Lazur with metal matrix composite and polymer matrix composite as taught by Inspektor motivated by the desire for end use applications and have different applicability. 

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur et al. (US 2016/0107940) in view of Steffier (US 2005/0181192) and Joshi et al. (US 2017/0089205) or Chamberlain et al. (US 2014/0272373).
Regarding claims 10-12, 14, 16 Lazur discloses a ceramic matrix composite may include the steps of forming a network of fibers and depositing a matrix material having a first component and a second component on the network of fibers (para 0007). The method includes a first interface layer and a second interface layer on the fiber network before depositing the matrix material (para 0012). The first interface layer includes boron doped silicon carbide and the second interface layer may include silicon doped boron nitride (para 0012). 
However, Lazur fails to disclose the first interface layer and the second interface layer are nanolayer and fails to disclose that plurality of fibers embedded within the matrix material.
Whereas, Steffier discloses fiber-reinforced ceramic matrix composite material exhibiting increased matrix cracking strength and fracture toughness is produced by sequentially depositing a plurality of 5-500 nanometer-thick layers of a primary ceramic matrix material phase (corresponds to first interface coating and second interface coating) periodically separated by 1-100 nanometer-thick intermediate layers of a secondary matrix material phase onto the reinforcing fibers upon their consolidation (abstract). The plurality of nanolayers are arranged in a pattern (see figure 1). 
Whereas, Joshi discloses ceramic matrix composite includes continuous fibers of silicon carbide embedded within a matrix material (para 0003). Alternatively, Chamberlain discloses Ceramic matrix composite are materials that includes ceramic fibers embedded in a ceramic matrix. CMCs typically exhibit desirable mechanical, chemical and physical properties at high temperatures. For example, CMGs are typically more resistant to oxidation at high temperatures than are metals (para 0003).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the first interface layer of Lazur having a thickness of 5-500 nm as taught by Steffier and to form the second interface layer of Lazur having a thickness of 1-100 nm as taught by Steffier motivated by the desire to exhibit remarkable mechanical, tribological, thermal, and/or electrical properties (para 0011). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the fibers reinforced ceramic matrix composite of Lazur having fibers embedded within the matrix material as taught by Joshi and Chamberlain motivated by the desire to have desirable mechanical, physical and chemical properties at high temperature and to have oxidation resistance at high temperatures.
Regarding claims 13, Lazur fails to disclose ceramic matrix composite further comprises a third interface coating and a fourth interface coating.
Whereas, Steffier discloses fiber-reinforced ceramic matrix composite material exhibiting increased matrix cracking strength and fracture toughness is produced by sequentially depositing a plurality of 5-500 nanometer-thick layers of a primary ceramic matrix material phase (corresponds to first interface coating and second interface coating) periodically separated by 1-100 nanometer-thick intermediate layers of a secondary matrix material phase onto the reinforcing fibers upon their consolidation (abstract). The plurality of nanolayers are arranged in a pattern (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include third and fourth interface coating nanolayer as taught by Steffier in the ceramic matrix composite of Lazur motivated by the desire to exhibit increase matrix cracking strength and fracture toughness. 
Regarding claim 15, Lazur fails to disclose plurality of nanolayers are arranged in a pattern.
Whereas, Steffier discloses fiber-reinforced ceramic matrix composite material exhibiting increased matrix cracking strength and fracture toughness is produced by sequentially depositing a plurality of 5-500 nanometer-thick layers of a primary ceramic matrix material phase (corresponds to first interface coating and second interface coating) periodically separated by 1-100 nanometer-thick intermediate layers of a secondary matrix material phase onto the reinforcing fibers upon their consolidation (abstract). The plurality of nanolayers are arranged in a pattern (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the interface nanolayers of Lazur in view of Steffier and arrange in a pattern as taught by Steffier motivated by the desire for end use application and appearance. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lazur et al. (US 2016/0107940) in view of Steffier (US 2005/0181192) and Joshi et al. (US 2017/0089205) or Chamberlain et al. (US 2014/0272373) as applied to claim 10, further in view of Inspektor (US 5948541).
Regarding claims 17-18, Lazur in view of Steffier and Joshi and Chamberlain fails to disclose that the composite is metal matrix composite and polymer matrix composite.
Whereas, Inspektor discloses coating scheme comprising a boron and nitrogen containing layer that satisfactorily adheres to a substrate is disclosed.  The satisfactorily adherent coating scheme comprises a base layer, a first intermediate layer, a second intermediate layer and the boron and nitrogen containing layer (abstract). The composite includes metal matrix composite, ceramic matrix composite, polymer matrix composite and combinations thereof (col. 7, lines 50-55). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the composite of Lazur with metal matrix composite and polymer matrix composite as taught by Inspektor motivated by the desire for end use applications and have different applicability. 
Response to Arguments
Applicants arguments filed on 09/28/2020 have been fully considered, but they are moot in view of new grounds of rejections as stated above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788